                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 ALFONSO PARRA et al.,           §
                                 §
    Plaintiffs,                  §
                                 §
 v.                              §                 Civil Action No. 4:18-cv-00268-P
                                 §
 ALL WAYS TRANSPORT INC. et al., §
                                 §
    Defendants.                  §


                      MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Interstate Express, Inc.’s (“Defendant”) Motion for

Partial Summary Judgement (ECF No. 68), Plaintiffs Alfonso Parra and Maria Parra’s

(“Plaintiffs”) Response (ECF No. 79) and Defendant’s Reply (ECF No. 86). Having

considered the motion, related briefing, and applicable law, the Court finds that

Defendant’s Motion for Partial Summary Judgement should be and is hereby DENIED.

   I.      BACKGROUND

   On February 2, 2016, Plaintiff Alfonso Parra (“Parra”) was driving a vehicle traveling

southbound on U.S. Highway 81 in Wise County, Texas. Pl.’s App. Ex. A, ECF No. 79

(Parra Affidavit). According to a crash report from Officer Adam Lawson of the Texas

Department of Public Safety, Roy Lester Douglas (“Douglas”), a truck driver for

Defendant, failed to yield the right of way as he drove eastbound across U.S Highway 81

in a tractor-trailer. Pl.’s App. Ex. A-1, ECF No. 79 (“Crash Report”). Parra testifies that he

attempted to veer around Douglas’s truck, but was unable to do so, which resulted in
Parra’s vehicle colliding with the tractor-trailer. See Crash Report at 3. Parra’s vehicle

rolled off the road and came to rest on its side in a field. Id.

   On January 23, 2018, Plaintiffs filed a lawsuit against All Ways Transport Inc., Roy

Lester Douglas, and Interstate Express Inc. for injuries arising out of the February 2, 2016

collision. See ECF No. 1. The case was subsequently transferred to the Fort Worth Division

of the Northern District of Texas. See ECF No. 8.

   Plaintiffs voluntarily dismissed their claims against Douglas without prejudice.

See ECF No. 59. On August 8, 2019, the case was transferred to the undersigned. See ECF

No. 64. On October 18, 2019, Plaintiffs settled their claim against Defendant All Ways

Transport Inc. in Alternative Dispute Resolution. See ADR Summary, ECF No. 98. Thus,

Plaintiffs’ only remaining claims are against Interstate Express Inc. Plaintiffs allege claims

of gross negligence and negligent entrustment. On August 21, 2019, Defendant Interstate

Express Inc. filed this Motion for Partial Summary Judgement (ECF No. 68) on no-

evidence and traditional grounds regarding Plaintiff’s claims of gross negligence and

negligent entrustment. See ECF No. 72. On September 11, 2019, Plaintiff filed a response.

See ECF No. 79. On September 25, 2019, Defendant filed a reply. See ECF No. 88.

Plaintiffs sought and were granted leave to file supplemental evidence. See ECF Nos. 92 –

94. Therefore, this Motion for Partial Summary Judgment is ripe for consideration.

   II.     LEGAL STANDARD

   The purpose of summary judgment is to isolate and dispose of factually unsupported

claims or defenses. See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Summary

judgment is proper if the pleadings, the discovery and disclosure materials on file, and any

                                                2
affidavits “[show] that there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A dispute about

a material fact is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The trial court must resolve all reasonable doubts in favor of the party opposing

the motion for summary judgment. Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655

F.2d 598, 602 (5th Cir. 1981) (citations omitted). The substantive law identifies which facts

are material. Anderson, 477 U.S. at 248.

   The party moving for summary judgment has the burden to show that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law. Id. at

247. If the movant bears the burden of proof on a claim or defense on which it is moving

for summary judgment, it must come forward with evidence that establishes “beyond

peradventure all of the essential elements of the claim or defense.” Fontenot v. Upjohn Co.,

780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant bears the burden of proof, the

movant may discharge its burden by showing that there is an absence of evidence to support

the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning News, Inc., 209

F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the nonmovant must

“respond to the motion for summary judgment by setting forth particular facts indicating

there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–

49). The nonmovant must adduce affirmative evidence. Anderson, 477 U.S. at 257. No

“mere denial of material facts nor. . .unsworn allegations [nor] arguments and assertions in

briefs or legal memoranda” will suffice to carry this burden. Moayedi v. Compaq Comput.

                                              3
Corp., 98 F. App’x. 335, 338 (5th Cir. 2004). Rather, the Court requires “significant

probative evidence” from the nonmovant in order to dismiss a request for summary

judgment supported appropriately by the movant. United States v. Lawrence, 276 F.3d 193,

197 (5th Cir. 2001). The Court must consider all of the evidence but must refrain from

making any credibility determinations or weighing the evidence. See Turner v. Baylor

Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

   III.     ANALYSIS

   After a careful review of the record, including Plaintiffs’ summary judgment evidence

as well as the arguments presented, the Court is not convinced that Defendant has met its

burden demonstrating that there is no material issue of fact entitling them to judgment as a

matter of law on Plaintiffs’ claims. The case should proceed to trial.

   IV.      CONCLUSION

   It is therefore ORDERED that Defendant Interstate Express, Inc.’s Motion for Partial

Summary Judgement is hereby DENIED.

         SO ORDERED on this 24th day of October, 2019.




                                            MARK T. PITTMAN
                                            UNITED STATES DISTRICT JUDGE




                                             4
